Appeal from a judgment of the Onondaga County Court (William D. Walsh, J.), rendered December 2, 2002. The judgment convicted defendant, upon his plea of guilty, of attempted robbery in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: In appeal No. 1, defendant appeals from a judgment convicting him upon his plea of guilty of attempted robbery in the third degree (Penal Law §§ 110.00, 160.05) and, in appeal No. 2, he appeals from a judgment convicting him upon his plea of guilty of manslaughter in the first degree (§ 125.20 [1]). Defendant contends with respect to each appeal *883that his plea of guilty was not knowingly, voluntarily and intelligently entered. That contention is not preserved for our review (see People v Coleman, 8 AD3d 825 [2004]) and, in any event, is lacking in merit. To the extent that the further contention of defendant that he was denied effective assistance of counsel survives his guilty pleas (see People v Burke, 256 AD2d 1244 [1998], lv denied 93 NY2d 851 [1999]), we conclude that defendant was afforded meaningful representation (see generally People v Baldi, 54 NY2d 137, 147 [1981]). Finally, County Court did not abuse its discretion in denying defendant’s application for youthful offender status (see People v Selg, 110 AD2d 918 [1985]). Present — Pigott, Jr., PJ., Green, Gorski, Martoche and Hayes, JJ.